


110 HR 1252 : Federal Price Gouging Prevention

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1252
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To protect consumers from price-gouging of
		  gasoline and other fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Price Gouging Prevention
			 Act.
		2.Unconscionable pricing
			 of gasoline and other petroleum distillates during emergencies
			(a)Unconscionable
			 pricing
				(1)In
			 generalIt shall be unlawful
			 for any person to sell, at wholesale or at retail in an area and during a
			 period of an energy emergency, gasoline or any other petroleum distillate
			 covered by a proclamation issued under paragraph (2) at a price that—
					(A)is unconscionably
			 excessive; and
					(B)indicates the
			 seller is taking unfair advantage of the circumstances related to an energy
			 emergency to increase prices unreasonably.
					(2)Energy emergency
			 proclamation
					(A)In
			 generalThe President may issue an energy emergency proclamation
			 for any area within the jurisdiction of the United States, during which the
			 prohibition in paragraph (1) shall apply. The proclamation shall state the
			 geographic area covered, the gasoline or other petroleum distillate covered,
			 and the time period that such proclamation shall be in effect.
					(B)DurationThe proclamation—
						(i)may
			 not apply for a period of more than 30 consecutive days, but may be renewed for
			 such consecutive periods, each not to exceed 30 days, as the President
			 determines appropriate; and
						(ii)may
			 include a period of time not to exceed 1 week preceding a reasonably
			 foreseeable emergency.
						(3)Factors
			 consideredIn determining whether a person has violated paragraph
			 (1), there shall be taken into account, among other factors—
					(A)whether the amount charged by such person
			 for the applicable gasoline or other petroleum distillate at a particular
			 location in an area covered by a proclamation issued under paragraph (2) during
			 the period such proclamation is in effect—
						(i)grossly exceeds
			 the average price at which the applicable gasoline or other petroleum
			 distillate was offered for sale by that person during the 30 days prior to such
			 proclamation;
						(ii)grossly exceeds the price at which the same
			 or similar gasoline or other petroleum distillate was readily obtainable in the
			 same area from other competing sellers during the same period;
						(iii)reasonably reflected additional costs, not
			 within the control of that person, that were paid, incurred, or reasonably
			 anticipated by that person, or reflected additional risks taken by that person
			 to produce, distribute, obtain, or sell such product under the circumstances;
			 and
						(iv)was substantially attributable to local,
			 regional, national, or international market conditions; and
						(B)whether the quantity of gasoline or other
			 petroleum distillate the person produced, distributed, or sold in an area
			 covered by a proclamation issued under paragraph (2) during a 30-day period
			 following the issuance of such proclamation increased over the quantity that
			 that person produced, distributed, or sold during the 30 days prior to such
			 proclamation, taking into account usual seasonal demand variations.
					(b)False Pricing
			 InformationIt shall be
			 unlawful for any person to report to a Federal agency information related to
			 the wholesale price of gasoline or other petroleum distillates with actual
			 knowledge or knowledge fairly implied on the basis of objective circumstances
			 that such information is false or misleading.
			(c)DefinitionsAs
			 used in this section—
				(1)the term
			 wholesale, with respect to sales of gasoline or other petroleum
			 distillates, means either truckload or smaller sales of gasoline or petroleum
			 distillates where title transfers at a product terminal or a refinery, and
			 dealer tank wagon sales of gasoline or petroleum distillates priced on a
			 delivered basis to retail outlets; and
				(2)the term retail, with
			 respect to sales of gasoline or other petroleum distillates, includes all sales
			 to end users such as motorists as well as all direct sales to other end users
			 such as agriculture, industry, residential, and commercial consumers.
				(d)ConstructionAs described in this section, a sale of
			 gasoline or other petroleum distillate does not include a transaction on a
			 futures market.
			3.Enforcement by the
			 Federal Trade Commission
			(a)Enforcement by
			 FTCA violation of section 2
			 shall be treated as a violation of a rule defining an unfair or deceptive act
			 or practice prescribed under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15
			 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall
			 enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act. In enforcing
			 section 2(a) of this Act, the Commission shall give priority to enforcement
			 actions concerning companies with total United States wholesale or retail sales
			 of gasoline and other petroleum distillates in excess of $500,000,000 per
			 year.
			(b)Civil
			 penalties
				(1)In
			 generalNotwithstanding the
			 penalties set forth under the Federal Trade Commission Act, any person who
			 violates this Act with actual knowledge or knowledge fairly implied on the
			 basis of objective circumstances shall be subject to the following
			 penalties:
					(A)Price gouging;
			 unjust profitsAny person who
			 violates section 2(a) shall be subject to—
						(i)a fine of not more than 3 times the amount
			 of profits gained by such person through such violation; or
						(ii)a fine of not more than $3,000,000.
						(B)False
			 informationAny person who violates section 2(b) shall be subject
			 to a civil penalty of not more than $1,000,000.
					(2)MethodThe
			 penalties provided by paragraph (1) shall be obtained in the same manner as
			 civil penalties obtained under section 5 of the Federal Trade Commission Act
			 (15 U.S.C.
			 45).
				(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
					(A)each day of a
			 continuing violation shall be considered a separate violation; and
					(B)the court shall take into consideration,
			 among other factors, the seriousness of the violation and the efforts of the
			 person committing the violation to remedy the harm caused by the violation in a
			 timely manner.
					4.Criminal
			 penalties
			(a)In
			 generalIn addition to any
			 penalty applicable under section 3, any person who violates section 2 shall be
			 fined under title 18, United States Code—
				(1)if a corporation,
			 not to exceed $150,000,000; and
				(2)if an individual
			 not to exceed $2,000,000, or imprisoned for not more than 10 years, or
			 both.
				(b)EnforcementThe
			 criminal penalty provided by subsection (a) may be imposed only pursuant to a
			 criminal action brought by the Attorney General or other officer of the
			 Department of Justice.
			5.Enforcement at
			 retail level by State attorneys general
			(a)In
			 generalA State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 district court of the United States to enforce the provisions of section 2(a)
			 of this Act, or to impose the civil penalties authorized by section 3(b)(1)(B),
			 whenever the attorney general of the State has reason to believe that the
			 interests of the residents of the State have been or are being threatened or
			 adversely affected by a violation of this Act or a regulation under this Act,
			 involving a retail sale.
			(b)NoticeThe
			 State shall serve written notice to the Federal Trade Commission of any civil
			 action under subsection (a) prior to initiating such civil action. The notice
			 shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide such notice immediately upon instituting such
			 civil action.
			(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Federal Trade Commission may intervene in such civil action and upon
			 intervening—
				(1)be heard on all
			 matters arising in such civil action; and
				(2)file petitions for
			 appeal of a decision in such civil action.
				(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
			(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
				(1)the venue shall be
			 a judicial district in which—
					(A)the defendant
			 operates;
					(B)the defendant was
			 authorized to do business; or
					(C)the defendant in
			 the civil action is found;
					(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
				(3)a
			 person who participated with the defendant in an alleged violation that is
			 being litigated in the civil action may be joined in the civil action without
			 regard to the residence of the person.
				(f)Limitation on
			 State action while Federal action is pendingIf the Federal Trade
			 Commission has instituted a civil action or an administrative action for
			 violation of this Act, no State attorney general, or official or agency of a
			 State, may bring an action under this subsection during the pendency of that
			 action against any defendant named in the complaint of the Federal Trade
			 Commission or the other agency for any violation of this Act alleged in the
			 complaint.
			(g)Enforcement of
			 State LawNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of such State.
			6.Low Income energy
			 assistanceAmounts collected
			 in fines and penalties under section 3 of this Act shall be deposited in a
			 separate fund in the treasury to be known as the Consumer Relief Trust Fund. To
			 the extent provided for in advance in appropriations Acts, the fund shall be
			 used to provide assistance under the Low Income Home Energy Assistance Program
			 administered by the Secretary of Health and Human Services.
		7.Effect on other
			 laws
			(a)Other authority
			 of Federal Trade CommissionNothing in this Act shall be
			 construed to limit or affect in any way the Federal Trade Commission’s
			 authority to bring enforcement actions or take any other measure under the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any other
			 provision of law.
			(b)State
			 lawNothing in this Act preempts any State law.
			
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
